UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22823 QAD Inc. (Exact name of Registrant as specified in its charter) Delaware 77-0105228 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Innovation Place, Santa Barbara, California 93108 (Address of principal executive offices) (805) 566-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ . Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ . As of November 30, 2016, there were 15,794,532 shares of the Registrant’s Class A common stock outstanding and 3,207,849 shares of the Registrant’s Class B common stock outstanding. QAD INC. INDEX Page PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of October 31, 2016 and January 31, 2016 1 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Nine Months Ended October 31, 2016 and 2015 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended October 31, 2016 and 2015 3 Notes to Condensed Consolidated Financial Statements 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 32 ITEM 4. Controls and Procedures 33 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings 33 ITEM 1A. Risk Factors 34 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 ITEM 3. Defaults Upon Senior Securities 34 ITEM 4. Mine Safety Disclosure 34 ITEM 5. Other Information 34 ITEM 6 Exhibits 34 SIGNATURES 35 PART I ITEM 1 – FINANCIAL STATEMENTS QAD INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) October 31 , January 31, Assets Current assets: Cash and equivalents $ $ Accounts receivable, net of allowances of $2,298 and $2,642 at October 31, 2016 and January 31, 2016, respectively Deferred tax assets, net Other current assets Total current assets Property and equipment, net Capitalized software costs, net Goodwill Deferred tax assets, net Other assets, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Current portion of long-term debt $ $ Accounts payable Deferred revenue Other current liabilities Total current liabilities Long-term debt Other liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value. Authorized 5,000,000 shares; none issued or outstanding Common stock: Class A, $0.001 par value. Authorized 71,000,000 shares; issued 16,605,173 shares and 16,603,729 shares at October 31, 2016 and January 31, 2016, respectively 16 16 Class B, $0.001 par value. Authorized 4,000,000 shares; issued 3,537,380 shares and 3,537,366 shares at October 31, 2016 and January 31, 2016, respectively 4 4 Additional paid-in capital Treasury stock, at cost 1,153,155 shares and 1,365,885 shares at October 31, 2016 and January 31, 2016, respectively) ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 1 QAD INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended October 31 , October 31 , Revenue: License fees $ Subscription fees Maintenance and other Professional services Total revenue Costs of revenue: License fees Subscription fees Maintenance and other Professional services Total cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of intangibles from acquisitions Total operating expenses Operating income (loss) ) Other (income) expense: Interest income ) Interest expense Other (income) expense, net ) 61 24 ) Total other (income) expense ) 12 ) Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ $ ) $ Basic net income (loss) per share Class A $ $ $ ) $ Class B $ $ $ ) $ Diluted net income (loss) per share Class A $ $ $ ) $ Class B $ $ $ ) $ Net income (loss) $ $ $ ) $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustment ) ) ) Total comprehensive income $ $ $ 50 $ See Accompanying Notes to Condensed Consolidated Financial Statements. 2 QAD INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended October 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts and sales adjustments Stock compensation expense Change in fair value of derivative instrument ) ) Other, net 10 10 Changes in assets and liabilities: Accounts receivable Other assets ) Accounts payable ) ) Deferred revenue ) ) Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Capitalized software costs ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of debt ) ) Tax payments, net of proceeds, related to stock awards ) ) Payment of contingent liability associated with acquisitions — ) Proceeds from issuance of common stock, net of issuance costs — Cash dividends paid ) ) Net cash (used in) provided by financing activities ) Effect of exchange rates on cash and equivalents (2,328 ) Net (decrease) increase in cash and equivalents ) Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 3 QAD INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. BASIS OF PRESENTATION AND RECENT ACCOUNTING PRONOUNCEMENTS Basis of Presentation In the opinion of management, the accompanying unaudited Condensed Consolidated Financial Statements fairly present the financial information contained therein. These statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. In management’s opinion, all necessary adjustments, consisting of normal, recurring and non-recurring adjustments, have been included in the accompanying Condensed Consolidated Financial Statements to present fairly the financial position and operating results of QAD Inc. (“QAD” or the “Company”). The Condensed Consolidated Financial Statements do not include all disclosures required by accounting principles generally accepted in the United States of America for annual financial statements and should be read in conjunction with the audited financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended January 31, 2016. The Condensed Consolidated Financial Statements include the results of the Company and its wholly owned subsidiaries. The results of operations for the three and nine months ended October 31, 2016 are not necessarily indicative of the results to be expected for the year ending January 31, 2017. Recent Accounting Pronouncements With the exception of those discussed below, there have been no recent changes in accounting pronouncements issued by the Financial Accounting Standards Board (“FASB”) or adopted by the Company during theninemonths endedOctober31, 2016, that are of significance, or potential significance, to the Company. Accounting Standards Adopted In March 2016, the FASB issued Accounting Standards Update No. 2016-09 ("ASU 2016-09") regarding ASC Topic 718, “Improvements to Employee Share-Based Payment Accounting.” The new guidance requires excess tax benefits and tax deficiencies to be recorded in the income statement when the awards vest or are settled. In addition, cash flows related to excess tax benefits will no longer be separately classified as a financing activity apart from other income tax cash flows. The standard also increases the amount of shares an employer can withhold for tax purposes without triggering liability accounting, clarifies that all cash payments made on an employee's behalf for withheld shares should be presented as a financing activity in the statements of cash flows, and provides an entity-wide accounting policy election to account for forfeitures as they occur. QAD elected to early adopt the new guidance in the third quarter of fiscal year 2017 which requires us to reflect any adjustments as of February1, 2016, the beginning of the annual period that includes the interim period of adoption. The primary impact of adoption was the recognition of excess tax benefits in our provision for income taxes rather than paid-in capital for all periods in fiscal year 2017.Additional amendments to the accounting for income taxes resulted in the recognition of prior year unrealized excess tax benefits. This recognition resulted in an increase to our deferred tax assets of $2.2 million, an increase to valuation allowance $1.2 million and an offset to opening accumulated deficit of $1.0 million. QAD elected to account for forfeitures as they occur using a modified retrospective transition method, which resulted in a cumulative-effect adjustment of $0.4 millionto reduce the February 1, 2016 opening accumulated deficit. Additional amendments to the accounting for minimum statutory withholding tax requirements had no impact to opening accumulated deficit as of February 1, 2016 as QAD does not withhold more than the minimum statutory requirements. We elected to apply the presentation requirements for cash flows related to excess tax benefits retrospectively to all periods presented which resulted in an increase to net cash provided by operating activities and a decrease to net cash used in financing of $0.3 million for the six months ended July31, 2016. The presentation requirements for cash flows related to employee taxes paid for withheld shares had no impact to any of the periods presented in our consolidated cash flows statements since such cash flows have historically been presented as a financing activity. 4 With the adoption of the new standard we are required to revise our reported quarterly results for the six months endedJuly 31, 2016. Accordingly, this table reflects the retrospective adjustments made to beginning accumulated deficit and to the previously reported results for the six months endedJuly 31, 2016: Condensed Consolidated BalanceSheets ASU 2016-09 Adoption Adjustments (in thousands) As Reported July 31, 20 16 February 1, 2016 For The Six Months Ended July 31, 2016 As Adjusted July 31, 20 16 Other current assets $ $ — $ ) $ Deferred tax assets, net — Additional paid-in capital ) Accumulated deficit $ ) $ $ $ ) Condensed Consolidated Statements of Operations (in thousands, except per share data) As Reported Six Months Ended July 31, 2016 ASU 2016-09 Adoption Adjustments As Adjusted Six Months Ended July 31, 2016 Cost of revenue: Subscription fees $ $ (5 ) $ Maintenance and other ) Professional services ) Total cost of revenue ) Gross profit 73 Operating expenses: Sales and marketing ) Research and development ) General and administrative ) Total operating expenses ) Operating loss ) ) Loss before income taxes ) ) Income tax benefit ) ) ) Net loss $ ) $ $ ) Basic and diluted weighted average shares outstanding: Class A – Class B – Basic and diluted net loss per share: Class A $ ) $ $ ) Class B $ ) $ $ ) 5 In April 2015, the FASB issued ASU 2015-03 - Interest - Imputation of Interest (Subtopic 2015-03): Simplifying the Presentation of Debt Issuance Costs which requires that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of the related debt liability instead of being presented as an asset, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by ASU 2015-03. This ASU is effective for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years and is to be implemented retrospectively. The Company adopted the provisions of this ASU in the first quarter of fiscal 2017. Adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. In August 2015, the FASB issued ASU 2015-15, Interest-Imputation of Interest (Subtopic 835-30): Presentation and Subsequent Measurement of Debt Issuance Costs Associated with Line of Credit Arrangements , given that the authoritative guidance within ASU 2015-03 for debt issuance costs does not address presentation or subsequent measurement of debt issuance costs related to line-of-credit arrangements. The SEC staff would not object to an entity deferring and presenting debt issuance costs as an asset and subsequently amortizing the deferred debt issuance costs ratably over the term of the line-of-credit arrangement, regardless of whether there are any outstanding borrowings on the line-of-credit arrangement. The Company adopted the provisions of this ASU in the first quarter of fiscal 2017. Adoption of this ASU did not have an impact on the Company’s consolidatedfinancial statements. Accounting Standards Not Yet Adop ted In May 2014, the FASB issued accounting standard update, or ASU, 2014-09, Revenue from Contracts withCustomers . The standard was issued to provide a single framework that replaces existing industry and transaction specific U.S. GAAP with a five-step analysis of transactions to determine when and how revenue is recognized. The accounting standard update will replace most existing revenue recognition guidance in U.S. GAAP when it becomes effective. In August 2015, the FASB issued ASU 2015-14, Revenue from Contracts with Customers (Topic 606):Deferral of the Effective Date, to defer the effective date of ASU 2014-09 by one year. Therefore, ASU 2014-09 will become effective for the Company beginning in fiscal year 2019. Early adoption would be permitted for the Company beginning in fiscal year 2018. The standard permits the use of either the retrospective or cumulative transition method. The Company is currently evaluating the accounting, transition and disclosure requirements of the standard and cannot currently estimate the financial statement impact of adoption. In November 2015, the FASB issued ASU 2015-17, Balance Sheet Classification of Deferred Taxes which requires deferred tax liabilities and assets be presented as noncurrent on the classified statement of financial position. ASU 2015-17 will be effective for the Company’s fiscal year beginning February 1, 2017. The standard permits the use of either prospective or retrospective application to all periods presented. The Company does not expect this adoption to have a significant impact on its consolidated financial statements. In February 2016, the FASB issued ASU 2016-02,
